UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-2027


WESTFIELD INSURANCE COMPANY,

                 Plaintiff - Appellee,

          v.

CARPENTER RECLAMATION, INC., a West Virginia corporation,

                 Defendant - Appellant,

          and

THE BOARD OF EDUCATION OF GREENBRIER COUNTY, WEST VIRGINIA,
a statutory corporation,

                 Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:13-cv-12818)


Submitted:   May 29, 2015                      Decided:    June 9, 2015


Before KEENAN    and   WYNN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl J. Roncaglione, Jr., LAW OFFICE OF CARL J. RONCAGLIONE,
JR., Charleston, West Virginia, for Appellant. Brent K. Kesner,
KESNER & KESNER, PLLC, Charleston, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Carpenter Reclamation, Inc. (Carpenter), appeals from the

district     court’s     order      granting        Westfield       Insurance        Company

(Westfield)’s      motion     for    summary       judgment      in     its    declaratory

judgment    action.        Carpenter        challenges        the     district       court’s

grant of summary judgment in Westfield’s favor and the denial in

part and denial of its motions to compel discovery.                           We conclude

that   Carpenter      fails     to    establish         reversible       error       in    the

district court’s judgment and affirm.

       We review de novo the district court’s award of summary

judgment and view the facts in the light most favorable to the

non-moving    party.        Woollard        v.    Gallagher,      712 F.3d 865,   873

(4th Cir. 2013).         “Summary judgment is appropriate only if the

record    shows    ‘that    there      is    no     genuine      dispute       as    to    any

material fact and the movant is entitled to judgment as a matter

of law.’” Id. (quoting Fed. R. Civ. P. 56(a)).

       The relevant inquiry on summary judgment is “whether the

evidence     presents       a       sufficient          disagreement          to     require

submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.”                         Anderson v. Liberty

Lobby,    Inc.,    477 U.S. 242,       251-52      (1986).         To    withstand         a

summary    judgment      motion,      the        non-moving    party         must    produce

competent    evidence       sufficient       to     reveal     the      existence         of   a

genuine    issue   of    material      fact       for   trial.        See     Thompson         v.

                                             3
Potomac    Elec.    Power      Co.,    312 F.3d 645,    649   (4th     Cir.   2002)

(“Conclusory or speculative allegations do not suffice, nor does

a   mere   scintilla      of    evidence     in     support      of    [the    non-moving

party’s] case.” (internal quotation marks omitted)).                              We will

uphold the district court’s grant of summary judgment unless a

reasonable jury could return a verdict for the non-moving party

on the evidence presented.              See EEOC v. Cent. Wholesalers, Inc.,

573 F.3d 167, 174-75 (4th Cir. 2009).

      We conclude after review of the record and the parties’

briefs     that    the    district      court      did    not     reversibly       err    in

granting    summary      judgment      to    Westfield.          Westfield       sought    a

declaratory judgment that its insurance policy did not provide

coverage for the defense or indemnification of Carpenter and

that it had no duty to defend or indemnify Carpenter against

claims     asserted      in    state    court      by    Defendant       the     Board    of

Education of Greenbrier County, West Virginia (Board), arising

from Carpenter’s contract with the Board.                       We reject as without

merit      Carpenter’s         challenge          to      the     district         court’s

determinations that the Board’s petitions in state court did not

allege conduct covered under the policy and thus did not trigger

Westfield’s duty to defend.              Contrary to Carpenter’s suggestion,

the     district    court      did     not   violate       West       Virginia    law     or

otherwise     reversibly        err     in       concluding       that    the      Board’s

petitions did not allege property damage caused by an occurrence

                                             4
covered under the policy.               See Cherrington v. Erie Ins. Prop. &

Cas. Co., 745 S.E.2d 508, 511, 520 (W. Va. 2013); W. Va. Fire &

Cas. Co. v. Stanley, 602 S.E.2d 483, 492 (W. Va. 2004).                               We also

reject as unsupported and otherwise without merit Carpenter’s

remaining          arguments      challenging              the        district         court’s

determination that Westfield’s duty to defend was not triggered

in   this    case     and     decline    Carpenter’s           invitation       to     certify

issues to the Supreme Court of Appeals of West Virginia.

      Carpenter        also    challenges          the   magistrate          judge’s       order

denying in part its motion to compel and the district court’s

ruling denying as moot its other motions to compel.                                  District

courts       are     afforded      substantial             discretion         in     managing

discovery, and this court reviews discovery rulings for abuse of

discretion.          United     States       ex     rel.    Becker      v.     Westinghouse

Savannah      River     Co.,     305 F.3d 284,       290    (4th    Cir.     2002).

Evidentiary rulings in the district court, even if constituting

an   abuse    of     discretion,       are    reversible         only    if    they    affect

Carpenter’s        substantial        rights.            See     Buckley      v.     Mukasey,

538 F.3d 306, 317 (4th Cir. 2008).                   “[E]videntiary errors do not

affect      substantial       rights,        and    thus       are    harmless,       if    [a]

reviewing      court    is     able     to    say    with      fair     assurance,         after

pondering      all    that     happened       without      stripping         the   erroneous

action from the whole, that the judgment was not substantially



                                              5
swayed by the errors.”             Id. at 320 (internal quotation marks

omitted).

     We need not resolve the merits of Carptenter’s challenges

to the denial and denial in part of its motions to compel.                       Even

assuming    that   the    denials    were      erroneous,      we   conclude   after

review of the briefs that Carpenter has not plausibly suggested

any basis for concluding that the documents it sought in its

motions would have any bearing on the dispositive issues in this

case.     Accordingly, any error in the denial of the motions was

harmless.

        Accordingly,     we     affirm   the    district       court’s   judgment.

We dispense    with      oral    argument    because     the    facts    and   legal

contentions    are     adequately    presented      in   the    materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         6